Citation Nr: 0006046	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
epilepsy, grand mal, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased disability rating for chronic 
brain syndrome associated with convulsive seizures, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a October 1995 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein increased disability ratings 
for the claimed disabilities were denied.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  

The United States Court of Appeals for Veterans Claims 
(Court), formerly the Untied States Court of Veterans 
Appeals, has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In October 1996, the RO received a VA Form 9, Appeal to the 
Board of Veterans' Appeals, from the veteran that indicated 
that he desired a personal hearing before an RO hearing 
officer concerning his claims for increased ratings for the 
disabilities identified above.  

The Board notes that in April 1997, he was afforded a hearing 
before a RO hearing officer; however, the subject of this 
hearing was limited to a pending claim of entitlement to a 
total disability ratings based on individual unemployability.  
The issues of entitlement to increased disability rating were 
not addressed at that time.  

With respect to the veteran's claims for increased disability 
ratings, it is not shown that he was afforded a hearing 
before the RO Hearing Officer, or that he withdrew his 
request for such hearing.  Due process concerns require that 
he be afforded the opportunity for such hearing.

With respect to the veteran's claim for an increased 
disability rating for chronic brain syndrome associated with 
convulsive disorders, the criteria for evaluation of mental 
disorders were amended during the pendency of the veteran's 
appeal, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(Oct. 8, 1996).  Those amendments included substantive 
changes in the criteria for the evaluation of the veteran's 
disability.  The Court has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Therefore, the Board feels that the veteran 
should be informed of the amended criteria for the rating of 
his disability and allowed the opportunity to present 
argument and evidence relevant to those criteria.

The Board also feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
service-connected epilepsy and chronic brain syndrome as the 
most recent VA examination for compensation purposes was 
conducted in October 1995.  Similarly, the most recent 
pertinent medical evidence contained in the claims folder is 
an April 1996 VA outpatient record. 

This case is accordingly REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his epilepsy 
and chronic brain syndrome since April 
1996.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should schedule the veteran 
for a VA mental disorders examination 
with an examiner who has not previously 
examined him, if possible to ascertain 
the severity of his chronic brain 
syndrome with convulsive disorder.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder and medical history 
and should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
multiaxial diagnosis pursuant to the 
Diagnostic and Statistical Manual of 
the American Psychiatric Association 
(DSM-IV), to include a global 
assessment of functioning.

c)  The examiner should state 
whether or not each of the following 
symptoms is shown.  If shown, the 
examiner should state the frequency 
or severity of the symptom.  If not 
shown, the examiner should 
specifically so state.  The 
symptoms:

1)  depressed mood;
2)  anxiety;
3)  suspiciousness; 
4)  panic attacks;
5)  chronic sleep impairment;
6)  mild memory loss (such as 
forgetting names, directions or 
recent events);
7)  flattened affect;
8)  circumstantial, 
circumlocutory, or stereotyped 
speech;
9)  difficulty in understanding 
complex commands;
10)  impairment of short- and 
long-term memory (e.g. 
retention of only highly 
learned material, forgetting to 
complete tasks);
11)  impaired judgment;
12)  impaired abstract 
thinking;
13)  disturbances of motivation 
or mood;
14)  difficulty in establishing 
and maintaining effective work 
and social relationships;
15)  suicidal ideation;
16)  obsessional rituals which 
interfere with routine 
activities;
17)  speech intermittently 
illogical, obscure, or 
irrelevant;
18)  near-continuous panic or 
depression affecting the 
ability to function 
independently, appropriately, 
or effectively;
19)  impaired impulse control 
(such as unprovoked 
irritability with periods of 
violence);
20)  spatial disorientation;
21)  neglect of personal 
appearance and hygiene;
22)  difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting);
23)  inability to establish and 
maintain effective 
relationships;
24)  gross impairment in 
thought processes or 
communication;
25)  persistent delusions or 
hallucinations;
26)  grossly inappropriate 
behavior;
27)  persistent danger of 
hurting self or others;
28)  intermittent inability to 
perform activities of daily 
living (including maintenance 
of minimal person hygiene);
29)  disorientation to time or 
place; and
30)  memory loss for names of 
close relatives, own 
occupation, or own name.

d)  The examiner should provide an 
opinion as to the overall level of 
occupational and social impairment 
occasioned by the veteran's chronic 
brain syndrome with convulsive 
disorder.  

3. The RO should also schedule the 
veteran for a VA neurological examination 
with an examiner to ascertain the 
severity of his epilepsy.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder and medical history 
and should state in the examination 
report that such review has been 
conducted.

b)  The examiner should indicate the 
frequency and severity of epileptic 
seizures experienced by the veteran.  

4.  The RO should contact the veteran and 
ask him whether he still desires a 
hearing before the RO Hearing Officer.  
If the veteran indicates that he still 
desires a RO hearing, one should be 
scheduled according to the date of his 
request for a hearing.

5.  The RO should, thereafter, review the 
claims folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

6.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case which informs them of the amended 
criteria for the evaluation of mental 
disorders, and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional evidence 
and to ensure due process compliance.  No inference should be 
drawn regarding the final disposition of this claim.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




